Exhibit 10.1

 

Speed Commerce, Inc.
1303 E. Arapaho Road, Suite 200
Richardson, TX 75081

 

 

Gentlemen:

 

The undersigned (the “Investor”) hereby confirms its agreement with Speed
Commerce, Inc., a Minnesota corporation (the “Company”) as follows:

 

1.     This Subscription Agreement, including the Terms and Conditions For
Purchase of Securities attached hereto as Annex I (collectively, (this
“Agreement”) is made as of the date set forth below between the Company and the
Investor.

 

2.     The Company has authorized the sale and issuance to certain investors of
up to an aggregate of (i) 13,035,713 shares (the “Shares”) of its common stock,
no par value (the “Common Stock”), (ii) Series A Warrants (each, a “Series A
Warrant” and, collectively, the “Series A Warrants”) to purchase up to an
aggregate of 7,776,784 shares of Common Stock (the “Series A Warrant Shares”),
in substantially the form attached hereto as Exhibit B-1, and (iii) Series B
Warrants (each, a “Series B Warrant” and, collectively, the “Series B Warrants”)
to purchase up to an aggregate of 2,000,000 shares of Common Stock (the “Series
B Warrant Shares”), in substantially the form attached hereto as Exhibit B-1.
The Series A Warrants and the Series B Warrants are collectively referred to
herein as the “Warrants” and the Series A Warrant Shares and the Series B
Warrant Shares are collectively referred to herein as the “Warrant Shares.” Each
Investor will receive 0.597 of a Series A Warrant to purchase one Series A
Warrant Share and 0.153 of a Series B Warrant to purchase one Series B Warrant
Share for each Share purchased by the Investor at a combined public offering
price of $0.56. (the “Purchase Price”). The Shares, the Warrants and the Warrant
Shares are collectively referred to herein as the “Securities”.

 

3.     The offering and sale of the Shares, the Warrants and the Series A
Warrant Shares (the “Offering”) are being made pursuant to (1) an effective
Registration Statement on Form S-3, File No. 333-201266 (the “Registration
Statement”) filed by the Company with the Securities and Exchange Commission
(the “Commission”) (including the prospectus contained therein (the “Base
Prospectus”), (2) if applicable, certain “free writing prospectuses” (as that
term is defined in Rule 405 under the Securities Act of 1933, as amended (the
“Securities Act”)), that have been or will be filed with the Commission and
delivered to the Investor on or prior to the date hereof (the “Issuer Free
Writing Prospectus”), containing certain supplemental information regarding the
Securities, the terms of the Offering and the Company and (3) a Prospectus
Supplement (the “Prospectus Supplement” and together with the Base Prospectus,
the “Prospectus”) containing certain supplemental information regarding the
Shares and the Warrants and terms of the Offering that has been or will be filed
with the Commission and delivered to the Investor (or made available to the
Investor by the filing by the Company of an electronic version thereof with the
Commission).

 

4.     The Investor acknowledges that the Series B Warrant Shares are not being
registered for sale pursuant to the Registration Statement.

 

 
 

--------------------------------------------------------------------------------

 

 

5.     The Company and the Investor agree that at the Closing the Investor will
purchase from the Company and the Company will issue and sell to the Investor
the Shares and the Warrants set forth below for the aggregate Purchase Price set
forth below. The Shares and the Warrants shall be purchased pursuant to the
Terms and Conditions for Purchase of Securities attached hereto as Annex I and
incorporated herein by this reference as if fully set forth herein. The Investor
acknowledges that the Offering is not being underwritten by the placement agent
(the “Placement Agent”) named in the Prospectus Supplement and that there is no
minimum offering amount.

 

6.     Settlement of the Shares purchased by the Investor shall as follows:

 

Delivery versus payment (“DVP”) through DTC (i.e., on the Closing Date, the
Company shall issue Shares registered in the Investor’s name and address as set
forth below and released by Wells Fargo Shareowner Services, the Company’s
transfer agent (the “Transfer Agent”) directly to the account(s) at Roth Capital
Partners, LLC (“Roth”) identified by the Investor; upon receipt of such Shares,
Roth shall promptly electronically deliver such Shares to the Investor, and
simultaneously therewith payment shall be made by Roth by wire transfer to the
Company). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS
AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

 

(I)

NOTIFY ROTH OF THE ACCOUNT OR ACCOUNTS AT ROTH TO BE CREDITED WITH THE SHARES
BEING PURCHASED BY SUCH INVESTOR, AND

 

 

(II)

CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT ROTH TO BE CREDITED WITH THE SHARES
BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SHARES AND WARRANTS BEING PURCHASED BY THE INVESTOR.

 

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES AND THE WARRANTS OR DOES NOT
MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND THE
WARRANTS MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE
EXCLUDED FROM THE CLOSING ALTOGETHER.

 

7.     The executed Warrants shall be delivered to the Investor by mail,
registered in such names and sent to such address as specified by the Investor
below.

 

 
 

--------------------------------------------------------------------------------

 

 

8.     The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”)
or an Associated Person (as such term is defined under the FINRA’s NASD
Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering, acquired, or obtained the right to acquire, 20% or more of
the Common Stock (or securities convertible into or exercisable for Common
Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:

 

____________________________________________________________________

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

9.     The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, dated February 6, 2015, which is a
part of the Company’s Registration Statement, the documents incorporated by
reference therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Securities Act, including the Prospectus Supplement, a free writing prospectus
and oral communications.

 

10.     No offer by the Investor to buy Shares and Warrants will be accepted and
no part of the Purchase Price will be delivered to the Company until the
Investor has received or has public access to the Offering Information and the
Company has accepted such offer by countersigning a copy of this Agreement, and
any such offer may be withdrawn or revoked, without obligation or commitment of
any kind, at any time prior to the Company (or Roth on behalf of the Company)
sending (orally, in writing or by electronic mail) notice of its acceptance of
such offer. An indication of interest will involve no obligation or commitment
of any kind until the Investor has been delivered the Offering Information and
this Agreement is accepted and countersigned by or on behalf of the Company.

 

11.     The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof is (i) the existence of the Offering and (ii) the Company’s decision
to explore strategic alternatives, including a possible sale of the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

Number of Shares:                                              

 

Purchase Price per Share and related Warrants: $0.56

 

Aggregate Purchase Price: $                                                   

 

Number of Warrant Shares subject to Warrants (Equal to Number of Shares
multiplied by 0.75 and rounded down to the nearest whole number):               
                                   

   

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

Dated as of: April 16, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 



INVESTOR

 

 

 

 

 

By:

 

 

 

Print Name:

 

    Title:       Address:            

 

 

Agreed and Accepted
this 16th day of April, 2015:

 

SPEED COMMERCE, INC.

 

By:                                                                                          
   
Title:

 

 
 

--------------------------------------------------------------------------------

 

 

ANNEX I     

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

 

1.     Authorization and Sale of the Securities. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the
Securities.

 

2.     Agreement to Sell and Purchase the Securities; Placement Agent.

 

2.1     At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Shares and Warrants set forth on the
last page of the Agreement to which these Terms and Conditions for Purchase of
Securities are attached as Annex I (the “Signature Page”) for the aggregate
purchase price therefor set forth on the Signature Page.

 

2.2     The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares and Warrants to them. The Investor and the
Other Investors are hereinafter sometimes collectively referred to as the
“Investors,” and this Agreement and the Subscription Agreements executed by the
Other Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

 

2.3     Investor acknowledges that the Company has agreed to pay Roth Capital
Partners, LLC (the “Placement Agent”) a fee (the “Placement Fee”) and to
reimburse the Placement Agent for certain expenses in respect of the sale of the
Shares and the Warrants to the Investor.

 

2.4     The Company has entered into a Placement Agent Agreement, dated the date
hereof, (the “Placement Agreement”), with the Placement Agent that contains
certain representations, warranties, covenants and agreements of the Company
that may be relied upon by the Investor, which shall be a third
party beneficiary thereof. The Investor may also rely on the legal opinion of
counsel to the Company to be issued to the Placement Agent pursuant to the
Placement Agent Agreement. The Company confirms that neither it nor any other
Person acting on its behalf has provided the Investor or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information, except as will be disclosed in the
Prospectus and/or in the Press Release (as defined in Annex I attached hereto).
The Company understands and confirms that the Investor will rely on the
foregoing representations in effecting transactions in securities of the
Company.

 

3.     Closings and Delivery of the Securities and Funds.

 

3.1     Closing. The completion of the purchase and sale of the Shares and the
Warrants (the “Closing”) shall occur at a place and time (the “Closing Date”) to
be specified by the Company and the Placement Agent, and of which the Investors
will be notified in advance by the Placement Agent, in accordance with Rule
15c6-l promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). At the Closing, (a) the Company shall cause Wells Fargo
Shareowner Services, the Company’s “Transfer Agent”, to deliver to the Investor
the number of Shares set forth on the Signature Page registered in the name of
the Investor or, if so indicated on the Investor Questionnaire attached hereto
as Exhibit A, in the name of a nominee designated by the Investor, (b) the
Company shall cause to be delivered to the Investor a Warrant for the number of
Warrant Shares set forth on the Signature Page and (c) the aggregate purchase
price for the Shares and the Warrants being purchased by the Investor will be
delivered by or on behalf of the Investor to the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

3.2     Conditions to the Obligations of the Parties.

 

(a)     Conditions to the Company’s Obligations. The Company’s obligation to
issue and sell the Shares and the Warrants to the Investor shall be subject to:
(i) the receipt by the Company of the purchase price for the Shares and the
Warrants being purchased hereunder as set forth on the Signature Page and (ii)
the accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date.

 

(b)     Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Shares and the Warrants will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and to the
condition that the Placement Agent shall not have: (a) terminated the Placement
Agreement pursuant to the terms thereof or (b) determined that the conditions to
the closing in the Placement Agreement have not been satisfied. The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the Shares and the Warrants that they have agreed to purchase
from the Company. The Investor understands and agrees that, in the event that
the Placement Agent in its sole discretion determines that the conditions to
closing in the Placement Agreement have not been satisfied or if the Placement
Agreement may be terminated for any other reason permitted by such Placement
Agreement, then the Placement Agent may, but shall not be obligated to,
terminate such Agreement, which shall have the effect of terminating this
Subscription Agreement pursuant to Section 15 below.

 

3.3     Delivery of Funds.

 

(a)     Delivery Versus Payment through The Depository Trust Company. No later
than one (1) business day after the execution of this Agreement by the Investor
and the Company, the Investor shall confirm that the account or accounts at the
Placement Agent to be credited with the Shares being purchased by the Investor
have a minimum balance equal to the aggregate purchase price for the Shares and
the Warrants being purchased by the Investor.

 

3.4     Delivery of Shares.

 

(a)     Delivery Versus Payment through The Depository Trust Company. No later
than one (1) business day after the execution of this Agreement by the Investor
and the Company, the Investor shall notify the Placement Agent of the account or
accounts at the Placement Agent to be credited with the Shares being purchased
by such Investor. On the Closing Date, the Company shall deliver the Shares to
the Investor through DTC directly to the account(s) at the Placement identified
by Investor. Upon receipt of such Shares, the Placement Agent shall promptly
electronically deliver such Shares to the Investor, and simultaneously therewith
payment shall be made by the Placement Agent by wire transfer to the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

4.     Representations, Warranties and Covenants of the Investor.

 

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

 

4.1     The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
securities presenting an investment decision like that involved in the purchase
of the Securities, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the
Closing Date and (c) in connection with its decision to purchase the Shares and
the Warrants set forth on the Signature Page, has received (or had full access
to) and is relying only upon the Disclosure Package and the documents
incorporated by reference therein and the Offering Information.

 

4.2      (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agent is not
authorized to make and has not made any representation, disclosure or use of any
information in connection with the issue, placement, purchase and sale of the
Securities, except as set forth or incorporated by reference in the Base
Prospectus, the Prospectus Supplement or any free writing prospectus.

 

4.3     (a) The Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

 

4.4     The Investor understands that nothing in this Agreement, the Prospectus,
the Disclosure Package, the Offering Information or any other materials
presented to the Investor in connection with the purchase and sale of the Shares
and the Warrants constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors and made such investigation as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Shares and Warrants. The Investor also understands that
there is no established public trading market for the Warrants being offered in
the Offering, and that the Company does not expect such a market to develop. In
addition, the Company does not intend to apply for listing of the Warrants on
any securities exchange or other trading market. The Investor understands that
without an active market, the liquidity of the Warrants will be limited.

 

 
 

--------------------------------------------------------------------------------

 

 

4.5     The Investor will maintain the confidentiality of all information
acquired as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.

 

4.6     Since the time at which the Placement Agent first contacted such
Investor about the Offering, the Investor has not disclosed any information
regarding the Offering or the other confidential information relating to the
Company’s plan to pursue strategic alternatives provided to the Investor to any
third parties (other than its legal, accounting and other advisors) and has not
engaged in any purchases or sales of the securities of the Company (including,
without limitation, any Short Sales (as defined herein) involving the Company’s
securities). The Investor covenants that it will not engage in any purchases or
sales of the securities of the Company (including Short Sales) prior to the time
that the transactions contemplated by this Agreement and the other confidential
information relating to the Company’s plan to pursue strategic alternatives are
publicly disclosed. The Investor agrees that it will not use any of the
Securities acquired pursuant to this Agreement to cover any short position in
the Common Stock if doing so would be in violation of applicable securities
laws. For purposes hereof, “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.

 

5.     Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares and
Warrants being purchased and the payment therefor. The Placement Agent shall be
a third party beneficiary with respect to the representations, warranties and
agreements of the Investor in Section 4 hereof.

 

6.     Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electronic confirmation of receipt and
will be delivered and addressed as follows

 

 
 

--------------------------------------------------------------------------------

 

 

(a)           if to the Company, to:

 

Speed Commerce, Inc.
1303 E. Arapaho Road, Suite 200
Richardson, Texas 75081
Attn: General Counsel
Facsimile: (214) 592-3435

with a copy (which shall not constitute notice) to:

Winthrop & Weinstine, P.A.
225 South 6th Street, Suite 3500
Minneapolis, Minnesota 55402
Attn: Philip T. Colton
Facsimile: (612) 604-6929

 

 

(b)   if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.

 

7.     Changes. This Agreement may not be modified or amended except pursuant to
an instrument in writing signed by the Company and the Investor.

 

8.     Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.

 

9.     Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

 

10.   Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

11.   Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof
with the Commission).

 

12.   Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of the Shares and the Warrants to such
Investor.

 

 
 

--------------------------------------------------------------------------------

 

 

13.   Press Release. The Company and the Investor agree that the Company shall
(a) prior to the opening of the financial markets in New York City on April 16,
2015 issue one or more press releases (collectively, the “Press Release”)
announcing the Offering and disclosing all material information regarding the
Offering and any other material non-public information provided to the Investor
and (b) as promptly as practicable thereafter file a current report on Form 8-K
with the Securities and Exchange Commission including, but not limited to, a
form of this Agreement and the form of Warrant as exhibits thereto. From and
after the issuance of the Press Release, the Investor shall not be in possession
of any material, nonpublic information received from the Company, any of its
subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, that is not disclosed in the Press Release. In addition,
effective upon the filing of the Press Release, the Company acknowledges and
agrees that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between the Company, any of its subsidiaries
or any of their respective officers, directors, affiliates, employees or agents,
on the one hand, and the Investor or any of its affiliates, on the other hand,
shall terminate. The Company shall not, and shall cause each of its subsidiaries
and its and each of their respective officers, directors, affiliates, employees
and agents, not to, provide the Investor with any material, nonpublic
information regarding the Company or any of its subsidiaries from and after the
date hereof without the express prior written consent of the Investor. To the
extent that the Company, any of its subsidiaries or any of their respective
officers, directors, affiliates employees or agents delivers any material,
non-public information to the Investor without the Investor's consent, the
Company hereby covenants and agrees that the Investor's shall not have any duty
of confidentiality to the Company, any of its subsidiaries or any of their
respective officers, directors, affiliates, employees or agents with respect to,
or a duty to the Company, any of its subsidiaries or any of their respective
officers, directors, affiliates, employees or agents not to trade on the basis
of, such material, non-public information. The Company understands and confirms
that the Investor will rely on the foregoing representations in effecting
transactions in securities of the Company.

 

14.   Other Matters. The Company hereby represents and warrants to the Investor
that (i) the Company is not, and has never been, an issuer identified in, or
subject to, Rule 144(i) under the Securities Act of 1933, as amended, and (ii)
the sale of the Securities and the consummation of the other transactions
contemplated hereby will not result in the adjustment of the exercise or
conversion price of any outstanding securities of the Company or require the
Company to issue additional shares of Common Stock to any person pursuant to the
terms of any outstanding securities of the Company other than pursuant to the
terms of (A) the Company’s outstanding Series D Convertible Preferred Stock and
(B) the warrants to purchase up to 833,333 shares of Common Stock issued by the
Company in June 2014, which, in the case of both clauses (A) and (B) will result
in an aggregate adjustment of not more than 1,000,000 shares of Common Stock.

 

15.   Termination. In the event that the Placement Agreement is terminated by
the Placement Agent pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

SPEED COMMERCE, INC.

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.

The exact name that your Shares and Warrants are to be registered in.  You may
use a nominee name if appropriate:

___________________________

      2.

The relationship between the Investor and the registered holder listed in
response to item 1 above:

___________________________

      3.

The mailing address of the registered holder listed in response to item 1 above:

___________________________

      4.

The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:

___________________________

      5.

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):

___________________________

      6.

DTC Participant Number:

___________________________

      7.

Name of Account at DTC Participant being credited with the Shares:

___________________________

      8.

Account Number at DTC Participant being credited with the Shares:

___________________________

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1

FORM OF SERIES A WARRANT

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-2

FORM OF SERIES B WARRANT

 